DETAILED ACTION
Amendment received 16 June 2022 is acknowledged.  Claims 1-11 are pending and have been considered as follows.

Claim Objections
Claim 8 is objected to because of the following informalities: “aquiring” in line 12 should be “acquiring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannessen (US Pub. No. 2004/0260426).

As per Claim 1, Johannessen discloses a robot control system (1, 40, 2a-f) (Fig. 4; ¶42-44) comprising:
a control device (2a-f) for controlling a robot (3a-f) (Figs. 1, 4; ¶33, 42-44);
a reception circuit (39, 36, 32, 33) included in the control device (2a-f) (Fig. 3; ¶36-41);
a portable operating panel (1) connected (via 40) to the control device (2a-f) (Figs. 1, 4; ¶33, 42-44);
a general-purpose device (5, 6, 7) included in the portable operating panel (1) (Fig. 1; ¶33);
a switch (11) attached to the exterior (as per opening 8) of the general-purpose device (1) (Figs. 1-2; ¶33-37);
first contact points (20) included in the portable operating panel (1) (Fig. 2; ¶34-35);
second and subsequent contact points (30) respectively included in one or more devices (2a-f) other than the portable operation panel (1) (Fig. 3; ¶36-41); and
a sensor (21) included in the general-purpose device (1) (Fig. 2; ¶34-35),
wherein first contact points (20) and the second and subsequent contact points (30) are connected in series (Figs. 2-4; ¶34-44),
wherein the reception circuit (39, 36, 32, 33) detects an opening of at least one of the first contact points (20) and the second and subsequent contact points (30) (Figs. 2-4; ¶34-44),
wherein the first contact point points (20) are opened and closed in conjunction with a physical movement of the switch (11) (Fig. 2; ¶34-35),
wherein the sensor (21) detects changes (as per presence) in conjunction with the actuation of the switch (11) (Fig. 2; ¶34-35), and
wherein the portable operating panel (1) transmits, to the control device (2a-f), a detection signal (as per line from 1 to 2a-f via 40 in Fig. 4) indicating [changes] or information about the changes (as per presence) (Figs. 2-4; ¶34-44).

As per Claim 2, Johannessen further discloses:
a processor (24) comprising hardware, the processor (24) (Fig. 2; ¶34-35) being configured to:
be in communication (as per line from 1 to 2a-f in Fig. 4) with the control device (2a-f) (Figs. 2-4; ¶34-44), and
determine that the first contact points (20) are opened based on the detection signal (as per line from 1 to 2a-f via 40 in Fig. 4) and the opening of the at least one of the first contact points (20) and the second and subsequent contact points (30) detected by the reception circuit (21) (Figs. 2-4; ¶34-44).

As per Claim 3, Johannessen further discloses:
a processor (24) comprising hardware, the processor (24) (Fig. 2; ¶34-35) being configured to:
be in communication (as per line from 1 to 2a-f in Fig. 4) with the control device (2a-f) (Figs. 2-4; ¶34-44), and
determine that the first contact points (20) are closed based on the detection signal (as per line from 1 to 2a-f via 40 in Fig. 4) and the closing of the first contact points (20) and the second and subsequent contact points (30) detected by the reception circuit (21) (Figs. 2-4; ¶34-44).

As per Claim 5, Johannessen further discloses:
wherein the changes (as per presence) include a distance (as per electrical contact between elements 12 and 20) between the switch (11) and a prescribed region (20) of the general-purpose device (1) (Fig. 2; ¶34-35), and
the sensor (21) includes a [touch panel sensor] or a proximity sensor (as per “adapted for sensing the presence” in ¶34) for detecting that a material (12) is in contact with or is close to the prescribed region (20) (Fig. 2; ¶34-35).

As per Claim 10, Johannessen further discloses wherein the processor (24) is connected to the control device (2a-f) via a network (as per line from 1 to 2a-f via 40 in Fig. 4) (Figs. 2-4; ¶34-44).

As per Claim 11, Johannessen further discloses wherein the processor (24) is connected to the control device (2a-f) via a network (as per line from 1 to 2a-f via 40 in Fig. 4) (Figs. 2-4; ¶34-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen (US Pub. No. 2004/0260426) in view of Inaba (US Pub. No. 2016/0271793).

As per Claim 4, Johannessen discloses all limitations of Claim 1.  Johannessen does not expressly disclose:
wherein the changes include an acceleration of the general-purpose device, and
the sensor comprises an acceleration sensor for detecting the acceleration.
Inaba discloses a system for controlling a robot (1001) via a control panel (1004) (Fig. 1; ¶8).  In one embodiment, the control panel (4) includes an acceleration sensor (12) (Fig. 4; ¶33).  The acceleration sensor (12) operates to measure the distance between the robot (1) and the control panel (4) (¶33).  In this way, the operator is warned (via 8) when the distance exceeds a predetermined threshold (¶34).  Like Johannessen, Inaba is concerned with robot control systems.
Therefore, from these teachings of Johannessen and Inaba, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Inaba to the system of Johannessen since doing so would enhance the system by providing specified warnings.
As per Claim 6, Johannessen discloses all limitations of Claim 1.  Johannessen does not expressly disclose:
wherein the changes include an amount of light radiated on a prescribed region of the general-purpose device, and
the sensor comprises a light amount sensor for detecting the amount of light.
Inaba discloses a system for controlling a robot (1001) via a control panel (1004) (Fig. 1; ¶8).  In one embodiment, the control panel (4) includes a camera (20) (Fig. 8; ¶47-52).  The camera (20) operates to measure the distance between the robot (1) and the control panel (4) in view of radio wave intensity (¶47-50).  In this way, the operator is warned (via 8) when the distance exceeds a predetermined threshold (¶34, 47).  Like Johannessen, Inaba is concerned with robot control systems.
Therefore, from these teachings of Johannessen and Inaba, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Inaba to the system of Johannessen since doing so would enhance the system by providing specified warnings.

As per Claim 7, Johannessen discloses all limitations of Claim 1.  Johannessen does not expressly disclose:
wherein the changes include image data convertible into image information, comprising visible light, radiated on a prescribed region of the general-purpose device, and
the sensor comprises a camera for acquiring the image data.
Inaba discloses a system for controlling a robot (1001) via a control panel (1004) (Fig. 1; ¶8).  In one embodiment, the control panel (4) includes a camera (20) (Fig. 8; ¶47-52).  The camera (20) operates to measure the distance between the robot (1) and the control panel (4) in view of radio wave intensity in the form of image data (¶47-50).  In this way, the operator is warned (via 8) when the distance exceeds a predetermined threshold (¶34, 47).  Like Johannessen, Inaba is concerned with robot control systems.
Therefore, from these teachings of Johannessen and Inaba, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Inaba to the system of Johannessen since doing so would enhance the system by providing specified warnings.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen (US Pub. No. 2004/0260426) in view of Ozaki (US Pub. No. 2018/0056520).

As per Claim 8, Johannessen discloses all limitations of Claim 2.  Johannessen does not expressly disclose:
wherein the determining of the first contact points being opened includes performing supervised learning, and
wherein the performing of the supervised learning includes:
observing a state variable including the detection signal of the sensor,
acquiring teaching data including information generated when the first contact points are opened or closed due to the physical movement of the switch to update, based on the teaching data, a learning model for determining whether or not the first contact points are opened or closed due to the physical movement of the switch, and
aquiring the detection signal to determine, based on the current detection signal and the learning model, whether or not the first contact points are opened or closed due to the physical movement of the switch.
Ozaki discloses a system for operating a robot (3) using a control panel (43) in which a machine learning device (2) learns motion commands (Figs. 1, 4; ¶27-29, 59-60).  The machine learning device (2) includes a state observation unit (21) for observing a state variable based on outputs from a sensor (45, 41) (Fig. 1; ¶28-31).  The machine learning device (2) includes a learning unit (22, 23) that acquires teaching data (x1-x3) including information generated from a sensor (45, 41) that updates, on a basis of the teaching data (x1-x3), a learning model (as per y1-y3) for determining operation of the robot (3) (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  The machine learning device (2) further includes a decision-making unit (24) that acquires the detection signal of the sensor (45, 41) and that determines, on a basis of the current detection signal of the sensor (45, 41) and the learning model (as per y1-y3), whether or not the robot is operating properly (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  In this way, the system operates to improve cooperation between the human and robot (¶10).  Like Johannessen, Ozaki is concerned with robot control systems.
Therefore, from these teachings of Johannessen and Ozaki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Ozaki to the system of Johannessen since doing so would enhance the system by improving cooperation between human and robot.

As per Claim 9, Johannessen discloses all limitations of Claim 3.  Johannessen does not expressly disclsoe:
wherein the determining of the first contact points being closed includes performing supervised learning, and
wherein the performing of the supervised learning includes:
observing a state variable including the detection signal of the sensor,
acquiring teaching data including information generated when the first contact points are opened or closed due to the physical movement of the switch to update, based on the teaching data, a learning model for determining whether or not the first contact points are opened or closed due to the physical movement of the switch, and
acquiring the detection signal to determine, based on the current detection signal and the learning model, whether or not the first contact points are opened or closed due to the physical movement of the switch.
Ozaki discloses a system for operating a robot (3) using a control panel (43) in which a machine learning device (2) learns motion commands (Figs. 1, 4; ¶27-29, 59-60).  The machine learning device (2) includes a state observation unit (21) for observing a state variable based on outputs from a sensor (45, 41) (Fig. 1; ¶28-31).  The machine learning device (2) includes a learning unit (22, 23) that acquires teaching data (x1-x3) including information generated from a sensor (45, 41) that updates, on a basis of the teaching data (x1-x3), a learning model (as per y1-y3) for determining operation of the robot (3) (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  The machine learning device (2) further includes a decision-making unit (24) that acquires the detection signal of the sensor (45, 41) and that determines, on a basis of the current detection signal of the sensor (45, 41) and the learning model (as per y1-y3), whether or not the robot is operating properly (Figs. 1, 3-4; ¶29-31, 50-55, 59-61).  In this way, the system operates to improve cooperation between the human and robot (¶10).  Like Johannessen, Ozaki is concerned with robot control systems.
Therefore, from these teachings of Johannessen and Ozaki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Ozaki to the system of Johannessen since doing so would enhance the system by improving cooperation between human and robot.
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered as follows.
Applicant argues that claim interpretation under 35 USC 112(f) is improper in view of the amendments (page 6 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.
Applicant argues that rejections under 35 USC 112 should not be maintained in view of the amendments (page 7 of Amendment).  These arguments as persuasive in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that rejections under 35 USC 102 should not be maintained in view of the amendments because “nothing in Johannessen et al. indicates that the portable operating unit 1 has a switch member attached to the exterior” (page 11 of Amendment) in that “as noted above, the emergency stop unit 10 (the emergency stop switch 11) is removably mountable in the opening 8 in the portable operating unit” (page 11 of Amendment).  The claim language at issue recites as follows: “a switch attached to the exterior of the general-purpose device” as per line 6 of Claim 1.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
According to Applicant’s Specification:
¶18:	The portable operating panel 5 includes: a smart device 9 having a touch panel sensor 10 used for display and input; a base member 11 that attachably/detachably accommodates the smart device 9 with the touch panel sensor 10 being exposed and that can be gripped with a single hand; an enabling switch (not shown in the figure) provided at a position on the base member 11, i.e., the position of the hand gripping the base member 11; and a second emergency stop switch (contact points) 12 provided on the base member 11. 

¶21:	The second emergency stop switch 12 provided on the base member 11 includes a switch member (not shown in the figure) operated by the user and one set of contact points (not shown in the figure) that are opened and closed through the operation of the switch member. The contact points are opened as a result of the switch member being pressed and are held open until the contact points are closed as a result of the switch member being reset. 

In Applicant’s Figure 1, the switch (12) is represented by a circle, the smart device (9) is represented by a rectangle, the base member (11) is represented by a rectangle, and lines of communication connect the switch (12), the control device (3), and operating panel (4).

    PNG
    media_image1.png
    579
    966
    media_image1.png
    Greyscale


According to embodiments in Applicant’s Specification, the switch (12) is provided on the base member (11) that attachably/detachably accommodates the smart device (9) and is capable of being operated by the user.  According to embodiments in Applicant’s Figure 1, the switch (12) is provided on the base member (11) which is connected to the smart device (9).  The claim language does not recite “base member” or any connection between “general purpose device” and a base member.  Further, the claim language, Applicant’s Specification as filed, and Applicant’s Drawings do not require for the connection between the switch and the general purpose device: any particular type of connection; any specific method steps employed; or any resulting properties of the junction itself.
Consistent with the citations in the rejections, Johannessen discloses “a switch attached to the exterior of the general-purpose device” in that the emergency stop unit (10) when properly inserted into the opening (8) of the operating unit (1) is capable of being operated via button (11) by the user of the operating unit (1) by pushing the button (11) (Figs. 1-2; ¶33-37).
Accordingly, Johannessen discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that rejections under 35 USC 102 should not be maintained in view of the amendments because “nothing in Johannessen et al. discusses a sensor” (page 11 of Amendment) in that “as noted above, the Examiner equated the placement of the switch 11 into the operating unit 1 as fulfilling this limitation” (page 11 of Amendment).  As a preliminary matter, no rejection equates “the placement of the switch 11 into the operating unit 1 as fulfilling this limitation”.  In contrast to Applicant’s Assertion and consistent with the written record (see page 6-7 of 3/16/2022 Office action), the operating panel (1) and control unit (2) include respective receiving members (21, 31) that are “adapted for sensing the presence of the emergency stop unit (10)” (¶34, 36).  Accordingly, Applicant’s assertion is not connected to the written record and is not relevant to the rejection of any claim.
Further, the claim language recites as follows: “a sensor included in the general-purpose device” as per line 10 of Claim 1.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
According to Applicant’s Specification as filed:
¶74:	Although this embodiment has been described by way of an example where the acceleration sensor 13 for detecting acceleration is used as the sensor, this embodiment is not limited to this example. The sensor may be one for detecting a physical quantity that changes in accordance with a physical movement of the switch member. In addition, a sensor for detecting information about a physical quantity that changes in accordance with a physical movement of the switch member may also be employed.

¶75:	Physical quantities that change in accordance with a physical movement of the switch member include: the distance between the switch member and a prescribed region of the smart device 9 in the case where the sensor is a touch panel sensor or a proximity sensor; the amount of light radiated on a prescribed region of the smart device 9 in the case where the sensor is a light amount sensor; and image data that can be converted into image information, such as visible light, radiated on a prescribed region of the smart device 9 in the case where the sensor is a camera. 

According to embodiments in Applicant’s Specification, the term “sensor” is not limited to embodiments involving an acceleration sensor and includes embodiments “for detecting a physical quantity that changes in accordance with a physical movement of the switch member”.  Further, the term “physical quantity” is not limited to embodiments involving distance, light, and image data.
Consistent with the citations in the rejections, Johannessen discloses “a sensor included in the general-purpose device” in that the receiving member (21) is adapted for sensing the presence of the emergency stop unit (10) that carries the emergency stop button (11) when the unit (10) is physically inserted into the opening (8) of the operating unit (1) (Fig. 2; ¶34-35).
Accordingly, Johannessen discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that rejections under 35 USC 102 should not be maintained in view of the amendments because “Nothing in Johannessen et al. may be said to describe [‘the portable operating panel transmits, to the control device, a detection signal indicating the changes or information about the changes’]” in that “the Examiner incorrectly argued that ‘the portable operating panel (1) transmits, to the control device (2a-f), a detection signal indicating the physical quantity (as per presence) detected by the sensor (31) or information abot [sic] the physical quantity (as per presence)’” (page 11 of Amendment).  However, no rejection “incorrectly argued” any position.
Consistent with the citations in the rejections, Johannessen discloses that the control units (2a-2f) transmit data to the manipulators (3a-f) (Figs. 1, 4; ¶33, 42-44) and that the operating panel (1) is adapted to communicate with the control units (2a-2f) via the base station (40) (Figs. 1, 4; ¶33, 42).  Further, power supply to the manipulator (3a-f) is broken upon pushing the emergency stop button (11) properly installed within the control panel (1) (Figs. 1, 2, 4; ¶34-35, 42-44), in which proper installation involves enabling of the button (11) following detection of the presence of the emergency stop unit (10) by the receiving member (21) (Fig. 2; ¶34-35).   In this way, Johannesen discloses “wherein the portable operating panel transmits, to the control device, a detection signal indicating changes or information about the changes” in that actuation of the manipulators (3a-f) by the emergency stop button (11) of the control panel (1) involves transmitting to the control units (2a-f) a signal indicating that the emergency stop button (11) has been enabled through properly installation as per the receiving member (21) (Figs. 1-4; ¶33-44).
Accordingly, Johannessen discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that rejections under 35 USC 103 should not be maintained in view of the amendments because “neither Inaba et al. nor Ozaki et al. cure the deficiencies identified in connection with Johannessen et al.” (page 12 of Amendment).  However, as discussed above, the alleged deficiencies are not present in any rejection.  Accordingly, Applicant’s argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stoddard (US Patent No. 6,697,681), Halfmann (US Pub. No. 2006/0097860), Kalhoff (US Pub. No. 2008/0046102), Toda (US Pub. No. 2014/0244034), Wu (US Pub. No. 2016/0114478), and Tateoka (US Pub. No. 2018/0113435) disclose machine control systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664